Citation Nr: 0512318	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lung disability 
caused by asbestos exposure.  

2.  Entitlement to service connection for varicose veins, 
left leg, residuals post stripping, including by aggravation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran reportedly had active duty service from March 
1971 to August 1978.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2003, a statement of the 
case was issued in October 2003, and a substantive appeal was 
received in October 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran originally requested a Board hearing, but 
withdrew his request in a December 2004 statement.  

The issue of entitlement to service connection for varicose 
veins, left leg, residuals post stripping, including by 
aggravation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

By a December 2004 statement to the Board, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of service connection for lung disability caused by asbestos 
exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of service connection 
for lung disability caused by asbestos exposure, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In a written correspondence of a VA Form 
21-4138 received in December 2004, the veteran withdrew his 
appeal as to the issue of entitlement to service connection 
for lung disability caused by asbestos exposure.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the tinnitus 
issue and it is dismissed without prejudice as it relates to 
this issue.


ORDER

The appeal on the issue of entitlement to service connection 
for lung disability caused by asbestos exposure is dismissed.


REMAND

Service medical records revealed that on the entrance 
examination the examiner found that the veteran had 
varicosities, small on his left lower leg.  During service 
the veteran underwent an operation of stripping the 
varicosities in his left leg in August 1972.  The hospital 
report indicated that the veteran had been admitted for 
dilated veins in the left leg with complaints of aching on 
standing and walking.  In October 2000 the veteran filed a 
claim for service connection for residuals to his leg 
operation and difficulty with his left leg.  In his notice of 
disagreement the veteran claims that his leg aches ever since 
his operation and he can not walk for long distances.  In 
view of the medical nature of the underlying questions in 
this case, the Board believes that a VA examination and 
medical opinion are necessary.  38 C.F.R. § 3.159(c)(4) 
(2004).  
   
Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be scheduled for 
an appropriate VA examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records, the examiner 
should clearly list all current left leg 
disabilities.  The examiner should 
specifically state whether there are any 
chronic disabilities that are residuals 
of the veteran's August 1972 vein 
ligation and stripping.  As to any 
disability which preexisted service, the 
examiner should offer an opinion as to 
whether such disability increased in 
severity during service and, if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner should clearly state an opinion 
as to whether any residuals of the 
inservice stripping of left leg 
varicosities falls can be considered the 
usual effects of such treatment having 
the effect of ameliorating the condition.  
The examiner should also indicate whether 
there is evidence that the August 1972 
operation aggravated any left leg 
disability or whether any separate left 
leg disability was first manifested 
during service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


